 


109 HCON 297 IH: Honoring the life and expressing the deepest condolences of Congress on the passing of Edward Roybal, former United States Congressman.
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 297 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Mr. Ortiz (for himself, Ms. Pelosi, Mrs. Napolitano, Mr. Stark, Ms. Zoe Lofgren of California, Ms. Linda T. Sánchez of California, Mr. Hinojosa, Mr. Grijalva, Ms. Solis, Mr. Serrano, Mr. Becerra, Mr. Salazar, Ms. Loretta Sanchez of California, Mr. Menendez, Mr. Costa, Mr. Baca, Mr. Pastor, Mr. Cardoza, Mr. Gonzalez, Mr. Reyes, Ms. Velázquez, Ms. Harman, Mr. Honda, Mr. Lantos, Mrs. Davis of California, Mr. Berman, Mr. Schiff, Mr. Farr, Mr. Waxman, Ms. Matsui, Ms. Lee, Mr. George Miller of California, Mrs. Capps, Mr. Hastings of Florida, Mr. Al Green of Texas, Mr. McDermott, Ms. Watson, Ms. Eshoo, Mr. Smith of Washington, Ms. Millender-McDonald, Mr. Sherman, Mrs. Tauscher, Mr. Gutierrez, Mr. Conyers, Mr. Udall of New Mexico, Mrs. Jones of Ohio, Ms. DeLauro, Mr. Holt, and Mr. Dreier) submitted the following concurrent resolution; which was referred to the Committee on House Administration 
 
CONCURRENT RESOLUTION 
Honoring the life and expressing the deepest condolences of Congress on the passing of Edward Roybal, former United States Congressman. 
  
Whereas Edward Roybal was born on February 10, 1916, in Albuquerque, New Mexico, and moved at the age of 6 with his family to the Boyle Heights barrio of Los Angeles; 
Whereas his pioneering efforts in the Congress for civil rights and social justice on behalf of the elderly, Hispanics, and others has inspired generations of Americans; 
Whereas Edward Roybal attended public schools, graduating from Roosevelt High School in 1934, and continued his education at both the University of California in Los Angeles, where he studied business administration, and at Southwestern University, where he studied law;  
Whereas Edward Roybal is a distinguished veteran who served in the United States Army during World War II; 
Whereas Edward Roybal worked as a public health educator for the California Tuberculosis Association, and eventually served as Director of Health Education for the Los Angeles County Tuberculosis and Health Association until 1949; 
Whereas Edward Roybal founded the Community Service Organization in 1947 with Fred Ross and a group of Mexican Americans forging a partnership between the Mexican-American and Jewish communities of East Los Angeles, and as the President of the organization, fought against discrimination in housing, employment, voting rights, and education; 
Whereas Edward Roybal was elected to the Los Angeles City Council in 1949 and, as the first Hispanic to serve on the city council in more than a century, served for 13 years; 
Whereas on November 6, 1962, Edward Roybal became the first Hispanic elected from California to serve in the House of Representatives since 1879, and served for 30 years; 
Whereas during his 3 decades of service in the House of Representatives, Roybal worked to protect the rights of minorities, the elderly, and the physically-challenged; 
Whereas during his tenure in the House of Representatives, Congressman Roybal served on several important congressional committees, including the Committee on the Post Office and Civil Service, the Committee on Foreign Affairs, the Committee on Veterans' Affairs, and as the Chair of the Select Committee on Aging; 
Whereas in 1971, Congressman Roybal was selected to serve on the exclusive Committee on Appropriations, where he remained for the rest of his tenure in the House of Representatives and eventually chaired the Subcommittee on Treasury, Postal Service, and General Government in 1981; 
Whereas, while serving as a member of the Committee on Appropriations, Edward Roybal was a powerful advocate for the funding of education, civil rights, and health programs and was 1 of the first members of Congress to press for and obtain funding for HIV and AIDS research; 
Whereas Congressman Roybal was committed to providing opportunities for Spanish-speaking Americans, helped establish a Cabinet Committee on Opportunities for Spanish-speaking people in 1968 with the goal of improving education, housing, and employment opportunities for Spanish-speaking Americans, and authored the first education bill to provide local school districts with assistance with special bilingual teaching programs; 
Whereas in 1976, the County of Los Angeles opened the Edward R. Roybal Clinic in East Los Angeles; 
Whereas in 1976, Congressman Roybal was 1 of the founding members and became the first chair of the Congressional Hispanic Caucus, a legislative service organization of the House of Representatives that today is comprised of 21 Representatives; 
Whereas Congressman Roybal was instrumental in the establishment of several national nonprofit organizations dedicated to advancing and promoting a new generation of Latino leaders, such as the Congressional Hispanic Caucus Institute and the National Association of Latino Elected and Appointed Officials; and 
Whereas Congressman Roybal received numerous honors and awards, including two honorary doctor of law degrees from Pacific States University and from Claremont Graduate School, as well as the prestigious Presidential Citizens Medal of Honor from President William Jefferson Clinton: Now, therefore, be it 
 
That the United States Congress honors the trail-blazing life and pioneering accomplishments of Congressman Edward Roybal and expresses its condolences on his passing. 
 
